Citation Nr: 0426691	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gout.  

2.  Entitlement to service connection residuals of a left 
ankle injury.  

3.  Entitlement to service connection for residuals for a 
left knee disability.  

4.  Entitlement to service connection for patellar tendonitis 
of the right knee.  

5.  Entitlement to a higher initial rating for diabetes 
mellitus.  

6.  Entitlement to service connection for peripheral 
neuropathy of the arms and legs.  

7.  Entitlement to service connection for chronic fatigue 
with desire to sleep due to diabetes.  

8.  Entitlement to service connection for a disorder 
manifested by headaches, claimed to be associated with 
diabetes.  

9.  Entitlement to service connection for an eye disability, 
claimed to be associated with diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  Other periods of reserve service are noted as well.  
Information from the Department of the Army, 2nd Battalion, 
379th Regiment, 1the Brigade, 95th Division, dated in December 
2003 could not verify active duty in 1980, only membership 
effective November 1980.  The veteran's service medical 
records verify active duty for training in August 1992 and 
June 1998.  

This case was previously before the Board, but was remanded 
in January 2001 and in again in May 2003 on the issues of 
entitlement to service connection for gouty arthritis, 
residuals of a left ankle sprain, residuals of a left knee 
sprain and patellar tendonitis of the right knee.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to the above-stated 
remands.  In the intervening period, service connection was 
established for diabetes mellitus in a rating decision, dated 
in February 2003.  

In addition, in February 2003 rating decision, the RO denied 
entitlement to service connection for peripheral neuropathy 
of the arms and legs, chronic fatigue, headaches and diabetic 
eye disease.  The veteran was notified of that determination 
in February 2003.  The veteran expressed his disagreement 
with the February 2003 determination in June 2003.  On 
February 10, 2004, statement of the case was issued with 
respect to the denied claims for service connection and the 
initial evaluation for the service-connected diabetes.  In a 
February 6, 2004, a statement, the veteran expressed his 
continued disagreement with the February 2003 rating decision 
and clarified his belief that the disabilities including 
peripheral neuropathy, fatigue and headaches were due to his 
diabetes.  This statement was stamped received in February 
10, 2004.  The veteran's representative's statement, dated 
February 9, 2004, shows that intention to pursue those claims 
on appeal.  This statement was stamped received on February 
10, 2004, as well.  Finally, the veteran's representative's 
June 2004 statement is reflects the intention to pursue these 
issues on appeal.  The veteran accepts the February 2004 
statements in lieu of a VA Form 9 for the perfection of his 
appeals with respect to these issues.  

In February 2004, the veteran raised a claim of entitlement 
to special monthly compensation for impotence.  This matter 
is referred to the RO for all appropriate development and 
adjudication.  

The issues of entitlement to an higher evaluation for 
diabetes mellitus, as well as the claims for secondary 
service connection for those conditions claimed to be 
associated with diabetes, and service connection for gout, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to have current residuals of 
injuries of either knee or of the left ankle noted during 
military service.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a left knee injury were not incurred 
in or aggravated by active military service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  

2.  Chronic residuals of a right knee injury were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  

3.  Chronic residuals of a left ankle disability were in not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

BACKGROUND

As noted above, the veteran served on active duty from April 
1969 to November 1970.  Medical records from this time period 
show no complaints or treatment for disorders associated with 
the ankles or lower extremities.  Other records associated 
with service include a report of examination in August 1980 
conducted for the Army.   A summary of the defects and 
diagnoses reflects several acute muscle sprains and abrasions 
due to a motorcycle accident occurring one day earlier.  The 
numbers 35 and 37 were noted, apparently in reference to 
items 35  (upper extremities), and 37 (lower extremities) 
under the clinical evaluation.  The report of medical history 
shows that the veteran denied illness or injury.  A September 
1980 note shows that the veteran was found to have no 
disqualifying defects, but it was also noted that he was not 
qualified for enlistment.  A March 1981 note shows that the 
veteran complained of pain in feet and legs of two days' 
duration.  Plantar strain and tendonitis were diagnosed at 
that time.  Quadrennial examinations were performed in 
November 1984 and January 1989.  In November 1984, no 
abnormalities were noted and he was found to be qualified for 
retention.  In January 1989 he had no bone, joint, or other 
deformity, but a written note shows that veteran had knee 
trouble in the Army and pulled ligaments in a knee at active 
training in 1988.  He was listed as qualified for retention.  

Other medical records associated with his reserve duty 
include a report of the August 1992 over-40 examination that 
shows that the veteran had a history of surgery to the left 
knee.  Notes from August 1992 also show that he sustained 
injury when he twisted his left ankle while running.  Reports 
dated August 18, 1992, show ankle sprain, without fracture 
was diagnosed and the radiographic report shows that his left 
ankle had a small mortise effusion consistent with arthritis.  
A DA Form 2173, Statement of Medical Examination and Duty 
Status indicates that the veteran was on active duty for 
training, between August 1, 1992 and August 14, 1992.  The 
date of the ankle injury was noted to be August 12, 1992.  

The veteran was provided VA outpatient treatment in January 
1998, at which time, he was noted to have a previous 
diagnosis of gout and brought records showing uric acid 
crystals had been seen from fluid obtained by knee joint 
aspiration.  Past medical history was also noted to be 
remarkable for torn ligaments in the right knee, reportedly 
since military service.  The veteran was noted to be status 
post arthroscopic surgery in 1986.  The Board also observes 
that an April 1997 note shows that the arthroscopic surgery 
was performed to the right knee in 1983 or 1984.  

X-ray examination conducted on February 18, 1998 was 
consistent with a diagnosis of bilateral degenerative joint 
disease of the knees, hallux valgus with degenerative joint 
disease of the right metatarsalphalangeal joint of the first 
toe.  The report of the February 1998 VA examination provides 
that diagnosis of gout of multiple joints.  

On June 17, 1998, the veteran was an Assistant Instructor on 
the range when he stepped on a rock and sustained a twisting 
injury to his left knee.  He was noted to be on active duty 
for training at that time, according to the DA Form 2173, 
Statement of Medical Examination and Duty Status.  The 
treatment reports show that the veteran had a history of gout 
and was taking medication for that condition.  X-ray 
examination of the knee was noted to be negative.  The 
recorded diagnosis was left knee sprain.  Also, the service 
medical records include an undated record from the physical 
therapy department of Fort Polk.  This record shows that the 
veteran had patellar tendonitis of the right knee.  

Law and Regulations

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, the veteran is advised that 
arthritis is presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

Pertinent definitions are contained under 38 U.S.C.A. § 101.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  

Under subsection (24) The term "active military, naval, or 
air service" includes:  (A) active duty; (B) any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty; and (C) any period of 
inactive duty training during which the individual concerned 
was disabled or died:
         (i) from an injury incurred or aggravated in line of 
duty; or
         (ii) from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training. 38 U.S.C.A. § 101(24).  



Analysis

In the instant case, for the veteran to prevail, he must show 
that he sustained injury to the knees and left ankle during 
his period of active duty or a period of active duty for 
training.  The medical records for the period of active duty 
in 1969 and 1970 do not make reference to any conditions 
involving the knees or ankles.  However, records from the 
veteran's periods of active duty for training confirm the 
incurrence of injury to the left ankle in 1992 and to the 
left knee in June 1998.  

The Board observes that despite the evidence of treatment in 
service, the record does not support a finding of current 
residuals of the injuries to the left knee and left ankle.  
Moreover, although the date of treatment provided to for 
patellar tendonitis is not clear, and consequently the duty 
status of the veteran uncertain, the Board finds that the 
facts taken in the light most favorable to the veteran do not 
support a determination of service connection for that 
condition.  

When examined by VA in May 1999 for evaluation for residuals 
of left ankle injury, right knee injury or gout, the examiner 
provided an opinion to the effect that the veteran has had an 
underlying metabolic condition, namely gout, over which the 
minor traumas were superimposed.  It was noted that in the 
examiner's opinion the inservice injuries did not result in 
the development of gout.  Parenthetically, the Board does not 
reach a conclusion at this time regarding the etiology of 
gout, which is the topic of the remand that follows.   

Furthermore, at the August 2003 joints examination, the 
veteran was noted to have no residual abnormality from either 
knee injury or from the left ankle sprain.  All findings on 
both on physical examination and X-ray studies were said to 
be "most probably" related to the veteran's metabolic 
problem of gout that was not the result of trauma.  

Various statements dated in February and March 2001 were 
submitted on behalf of the veteran claim to show inservice 
injury.  While these and the veteran's contentions regarding 
the origin of knee and left ankle disabilities has been 
considered, such statements are probative only to the extent 
that a layperson can discuss personal experiences.  But, 
generally, laypersons cannot provide medical evidence because 
they lack the competence to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has not brought forth any evidence showing 
current disability, that is - residuals of injury of the 
knees or left ankle.  In the absence of evidence of current 
disability, the evidence of record does not support a claim 
for service connection for left ankle, left knee and right 
knee conditions.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has residual of knee or 
ankle injury associated with his military service.  
Therefore, the benefit of the doubt doctrine is for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In view of the foregoing, entitlement to service 
connection for residuals of a left ankle injury, residuals 
for a left knee disability and patellar tendonitis of the 
right knee is denied.  

Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim (s)".  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the instant case, the RO initially issued a February 1999 
letter to notify the veteran that VA would assist in 
development of his claim.  The letter told him that VA would 
request his VA treatment record from the VAMC in little Rock 
and from his private physician.  It also told the veteran 
that it was his responsibility to make sure VA receives 
records from his private doctor.  This letter also notified 
the veteran notified of the type of evidence necessary for 
establishing service connection for his knee and ankle 
injuries.  .  This notice was provided prior to the initial 
unfavorable RO decision.  The Board observes that this letter 
as well as the original denial of benefits predated the 
promulgation of VCAA.  

The veteran was notified specifically of VCAA by a letter 
dated in April 2001.  In this letter, the RO informed the 
veteran of its duty to explain to him the information or 
evidence needed.  The letter discussed VA's duty to assist 
the veteran to obtain evidence for the claim and what was 
required of him in this regard.  

Details about the kind of evidence that tended to show 
entitlement were provided in the April 2001 letter.  The 
veteran was asked whether he had any additional or new 
medical evidence not previously provided.  The RO asked him 
to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these and other records.  He was 
asked to tell VA about any other information or evidence he 
wanted it to get for him.  VA attempted to inform the veteran 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  

The Board observes that the April 2001 letter did not 
specifically contain the request the veteran to send all 
pertinent evidence he has in his possession.  Nevertheless, 
the record reflects that the RO made numerous attempts to 
obtain the veteran's complete medical records and to verify 
the veteran's dates of active duty or active duty for 
training.  A computer-generated log of activity, printed in 
November 2002 shows that the RO's efforts to obtain pertinent 
evidence between July and November 2002.  In particular, 
entries in September 2002 indicate communication between the 
veteran and the RO that would indicate that the veteran had 
been asked to submit any original service medical records in 
his possession.  A September 2002 note shows that the veteran 
had been able to locate and obtain original copies of his 
service medical records from his reserve unit but these were 
destroyed in a fire at his home.  The veteran reported in a 
November 2002 statement that he did not have any additional 
evidence that he wished to be considered.  Thus, the Board 
observes that the VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).


ORDER

Service connection residuals of a left ankle injury is 
denied.  

Service connection for residuals for a left knee disability 
is denied.  

Service connection for patellar tendonitis of the right knee 
is denied.  


REMAND

The Board is of the opinion that additional development is 
necessary prior to the completion its appeallate review.  The 
clinical record discloses that in August 1992, while the 
veteran performed active duty for training, laboratory tests 
showed that the veteran's uric acid level was elevated.  No 
diagnosis of gout was recorded at that time.  Later, in 
December 1997, the veteran complained of migratory joint 
pain, at which time, a diagnosis of gout was considered.  
However, crystal examination did not confirm that diagnosis.  
In the following month, a diagnosis of gout was recorded.  In 
June 1998, while the veteran was performing active duty for 
training, he was noted to have a history of gout and 
indicated taking medication for that condition.  The Board 
also notes that a May 1999 medical opinion suggests that gout 
existed as early as March 1981.  An opinion is necessary to 
determine if the veteran's gout originated during either 
period of active duty for training-in August 1992 or in June 
1998-or if it preexisted either of these periods, if gout 
underwent an increase in disability during either of these 
periods.  

In addition the Board observes an additional VA examination 
is necessary to determine the current nature and severity of 
the veteran's diabetes.  When examined by VA in January 2003, 
the veteran was noted to demonstrated no evidence of diabetic 
neuropathy, headaches or fatigue related to diabetes.  
However, a VA outpatient treatment record, dated in September 
2003 shows consideration of the possibility of a relationship 
between headaches and fatigue with the veteran's uncontrolled 
diabetes.  Also the presence of diabetic neuropathy was 
considered as the veteran reported complaints of intermittent 
episodes of pain, numbness and tingling in the upper and 
lower extremities.  

The Board observes that service connection may be established 
for disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2003).  
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that entitlement to service connection may be 
granted for aggravation of a nonservice-connected condition 
by a service-connected condition.  This determination rests 
upon the meaning of disability, defined for this purpose as 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  See 
Allen v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should afford the veteran a VA 
rheumatology examination in order to 
determine the nature and etiology of 
gouty arthritis.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiners for use in 
studying the case.  Based on a review of 
the clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has gouty 
arthritis associated with injury, disease 
or event noted in his military service.  
In particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current gouty arthritis is causally 
related to the veteran's military 
service.  To the extent possible, the 
examiner is requested to estimate the 
date of onset of that condition.  If it 
is determined that the condition existed 
prior to either period of the veteran's 
active duty or active duty for training, 
the examiner should provide an opinion as 
to whether gouty arthritis underwent an 
increase in severity during any period of 
active duty or active duty for training.  
The clinical bases for the opinions 
should be set forth in detail.   

2.  The veteran should undergo additional 
examination(s) in order to determine the 
current nature and severity of his 
service-connected diabetes mellitus.  The 
examiner's attention is directed to 
recent reports that diabetes is under 
poor control.  The following inquiries 
should be made to with respect to the 
veteran service-connected disability:

a.  With respect to diabetes mellitus, 
the examiner should state whether the 
veteran requires insulin, a restricted 
diet or regulation of activities.  

b.  With respect to the allegations of 
additional disablement secondary to 
diabetes, including peripheral neuropathy 
of the arms and legs, fatigue, headache 
disorder, or eye disability, medical 
opinions should be obtained resolve 
conflicting diagnostic and nexus opinions 
contained in the claims folder.  In order 
to obtain these opinions, neurological 
and ophthalmological examinations should 
be accomplished.  Based on a review of 
the clinical record, the examiners are 
requested to provide opinions as to 
whether the veteran currently has 
peripheral neuropathy of the arms and 
legs, fatigue, headache disorder, or eye 
disability associated with service-
connected diabetes.  In particular, the 
examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
currently has any peripheral neuropathy 
of the arms and legs, fatigue, headache 
disorder, or eye disability that has been 
caused or worsened by service-connected 
diabetes.  The clinical basis for the 
opinion should be set forth in detail.   

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



